Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for In this case, Figs. 1-15 appear to be black and white scanned images and Fig. 16 appear to be a scanned photograph which results in blurred lines making it difficult to view and reproduce. It does not appear that photographs or scanned images are the only practicable medium for illustrating the invention since the invention can be effectively produced by the drawing standards outlined in 37 CFR 1.84.

The drawings are further objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “one or more projection members to combine the metal member in the body” of claim 13 must be shown or the feature(s) canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1 and 3 are objected to because of the following informalities: 
Claim 1 in line 3 recite “a line” and should be “a liner”.
Claim 1 in line 7 recite “sub meal members” and should be “submetal members”.
Claim 3 in lines 2-3 recite “the flange is combined” and should be “the one flange is combined” to avoid confusion between the flange of the liner, the sub flange member, and the body.

Claim Rejections - 35 USC § 112
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 7, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lishui (CN105587915A) in view of Boteler (US 3,206,530). The following contains an alternative interpretation of Lishui than the previous Office Action.
In regard to claims 1 and 2, Lishui discloses a fitting comprising:
a metal member (Fig. 1, body steel skeleton 7 and in [0012] and [0033] of the English translation discloses 7 is made of steel) configured to have at least two sub metal members (Fig. 1, there are two 7 that encases the ball valve); and 
a liner (See image below, in [0012-0013] disclose the inner wall of 7 is covered with a plastic lining and would be located at the inner surface as indicated in the image); and
a body (Fig. 1, the outer surface of 7 is covered with a plastic layer which can be interpreted as a body and in [0012] discloses 7 is covered with a plastic layer), 
wherein the sub metal members are included in the body (Fig. 1, both 7 are within the indicated body), and the body is formed of plastic (In [0012] discloses the indicated body is made of plastic),
wherein the sub metal members surround the liner (See image below), a fluid flow space (See image below, at the liner body member) through which fluid flows is formed in the liner (See image below), the liner is formed of fluorine resin (In [0013] discloses the lining can be made of PTFE) and includes a liner body member (See image below), 
at least one of the sub metal members includes a sub body member (See image below, portion of 7 enclosed at the body member) and a sub flange member (See image 
the body includes a body member (See image below, body member) and a body flange member (See image below, body flange member) formed at an end part of the body member (See image below).
.  


    PNG
    media_image1.png
    771
    991
    media_image1.png
    Greyscale

	Lishui does not explicitly disclose a liner flange member at an end part of the liner body member, 
wherein a diameter of the sub flange member is larger than a diameter of the liner flange member, and

In the related field of flanged joints and valve joints with PTFE lining, Boteler teaches a valve joint (Fig. 1) and a flange joint (Fig. 6) having a liner (Fig. 1, liner 26) that includes a liner flange member (Fig. 1, flange of 26 at 14 and 16) at the end of the liner (Fig. 1, ends at 14 and 16), wherein a diameter of a sub flange member is larger than a diameter of the liner flange member (Fig. 1, sub flange member defined as the flanges at 14 and 16 of the metal housing 12 which has a diameter greater than the indicated liner flange), and a width of the sub flange member is larger than a width of the liner flange member (Fig. 1, indicated sub flange member has at least an axial width larger than an axial width of the liner flange member), and the sub flange member surrounds the liner body member just beneath the liner flange member (Fig. 1, indicated sub flange member surrounds the indicated liner body radially beneath the indicated liner flange member such that the liner body is within the indicated sub flange member).
It would have been obvious to one having ordinary skill in the art to have modified the liner of Lishui to include a liner flange at the open ends of the joint in order to have the advantage of known practice of providing a liner on all sides of the passageway and capable of being molded in a cast metal body or formed separately and inserted in cast metal body housing to provide corrosion resistance to the complete body of the housing as taught by Boteler in 1:49-61.
In regard to claim 3, Lishui and Boteler discloses the fitting of claim 1, and Lishui in view of Boteler discloses the liner flange member, the sub flange member and the 
In regard to claim 5, Lishui and Boteler discloses the fitting of claim 1, and Lishui further discloses the sub metal members surround whole of the liner body member (See image for claim 1, sub metal members surround the liner body member such that the liner body member is located radially inner of the sub metal members), the sub flange members are shaped as a semicircle (Fig. 1, see note below), and a groove curve line (Fig. 1, the bore hole of 7 is at least a groove curve line similar to the applicant’s invention) of the sub flange member covers a half of the liner body member (See image for claim 1, sub flange members cover at least half of the liner body member).  
It is noted that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647. See MPEP 2114. In this case, the metal members are configured to have at least two sub metal members 
In regard to claim 7, Lishui and Boteler discloses the fitting of claim 1, and Lishui further discloses the fitting is a TEE fitting (Fig. 1, the fitting is a TEE fitting for a ball valve).
In regard to claim 12, Lishui and Boteler discloses the fitting of claim 2, and Boteler further discloses wherein part of the sub flange member is projected outside the liner flange member in a width direction (Fig. 1, flange of 12 project outside the liner flange member at 14 or 16 in a width direction similar to the applicant’s invention such the liner flange member is located within the sub flange member) and the liner flange member is projected compared to the sub flange member in a longitudinal direction (Fig. 1, liner flange member at 14 and 16 are projected longitudinally similar to the applicant’s invention such that the liner flange member at 14 and 16 axially extend further than the flanges of 12. See the rejection above for claims 1 and 2 for the teaching of the liner flange member of Boteler.).
In regard to claim 13, Lishui and Boteler discloses the fitting of claim 1, and Lishui further discloses the metal member includes one or more flanges to combine the metal member in the body (See the attached image for claim 1 above, the indicated sub metal flange members are projections that combine with the indicated body. See the rejection above under 35 USC § 112).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lishui (CN105587915A) in view of Boteler (US 3,206,530) and further in view of Zhou (CN205026235U).
Lishui and Boteler discloses the fitting of claim 1, and Lishui further discloses the sub metal member includes a sub body member (See image for claim 1, sub body member of 7 at the indicated body member) and a sub flange member (See image for claim 1, flange portion of 7) connected to an end part of the sub body member (See image for claim 1, flange portion of 7 is connected to the end of the indicated sub body member) but does not expressly disclose at least one first hole into which a fixing member is inserted to combine the fitting with a pipe and at least one second hole in which melt plastic is filled when an insert molding is performed are formed on the sub flange member; or
wherein at least one hole in which the melt plastic is filled is formed on each of the sub body member and the sub flange member.
In the related field of injection molded flange fittings, Zhou teaches a fitting (Fig. 3) with at least one bolt hole (Fig. 4, at 11) filled with molded plastic (Fig. 4, plastic 10) and at least one hole of the pipe body (Figs. 4 and 6, hole 211) filled with molded plastic Figs. 4 and 6, 211 is filled with plastic 10.
It would have been obvious to one having ordinary skill in the art to have modified the sub body member and the sub flange member of Lishui in view of Boteler to include holes in the sub body member and the sub flange member in order to have the advantage of preventing rust by covering exposed metal portions and improve .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lishui (CN105587915A) in view of Boteler (US 3,206,530) and further in view of Collie (GB 2425815A).
Lishui and Boteler discloses the fitting of claim 1, but does not expressly disclose a resin layer is formed between the liner and the metal member, and 
wherein material of the resin layer is identical to material of the body. 
 	In the related field of flange fittings with a liner, Collie teaches a polymer resin layer (In page 2 lines 5-16 discloses polymer resin) between a liner (Fig. 4, liner 30) and a metal pipe (Fig. 4, pipe 10 and in page 1 lines 13-34 to page 2 lines 1-3 discloses the invention is related to carbon steel pipes).
	It would have been obvious to one having ordinary skill in the art to have modified the metal member and liner of Lishui in view of Boteler to include a resin layer between the metal member and the liner in order to have the advantage of an adhesive effect to anchor the liner to the pipe body as taught by Collie in page 5 lines 4-13.
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. In this case, Lishui discloses the body is made of a molded plastic material and Collie discloses the resin layer is made from a polymer. It would have been obvious to one having ordinary skill in the art to have modified the plastic material of Lishui in view of Boteler to be identical to the . 

Response to Arguments
Applicant's arguments filed 02/22/2022 with regard to the drawing objections have been fully considered but are unpersuasive because drawings filed are at least black and white photocopies which does not meet the requirements of 37 CFR 1.84(b)(1). See above under Drawing Objections.

Applicant's arguments filed 02/22/2022 have been fully considered with respect to claims 1-7 and 12-13 but are moot because the new ground of rejection does not rely only on the reference Lishui applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See the updated rejection that includes the prior art Boteler for teaching a liner that includes a liner flange member for valve joints and pipe joints. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679